Title: To George Washington from George J. L. Doll, 15 November 1782
From: Doll, George J. L.
To: Washington, George


                  
                     Kingston 15th November 1782
                  
                  The Humble Address of the Minister, Elders and Deacons of the Reformed Protestant Dutch Church in Kingston.
                  To his Excellency George Washington Esquire General and Commander in Chief of the American Army &c.
                  Amidst the general joy which Instantly pervaded all Ranks of People here on hearing of your Excellency’s Intended Visit to this Place,
                  We the Minister, Elders, and Deacons of the Protestant reformed Dutch Church in Kingston, participated in it; And now beg Leave with the Greatest Respect and Esteem to hail your Arrival. The Experience of a Number of Years past has Convinced us, That your Wisdom, Integrity and Fortitude have been Adequate to the Arduous Task your Country has Imposed upon you; Never have we in the most perilous of Times known your Excellency to Despond, Nor in the most prosperous to Slacken in Activity; But with the Utmost Resolution Persevere, Untill by the Aid of the Almighty You have brought us thus near to Independence, Freedom and Peace.
                  Permit us to add; That as the loss of our Religious Rights was partly involved in that of our Civil; And your being Instrumental in Restoring the one, Affords us a happy Presage that the Divine Being will Prosper your Endeavours to promote the Other.
                  When the Sword shall be Sheathed and Peace re-established, Whenever it is the Will of Heaven, that your Excellency has lived Long Enough for the Purposes of Nature, then may you Enter triumphantly thro’ the Blood of the Lamb, into the Regions of Bliss, there to take Possession of that Crown of Glory, the Reward of the Virtuous, And which fadeth not Away.  By Order of the Consistory
                  
                     George J: L: Doll, V.D.M.
                     
                  
               